UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 As of July 3, 2012 RiT TECHNOLOGIES LTD. (Translation of registrant’s name into English) 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Report on Form 6-K is hereby incorporated by reference into the Registrant's Registration Statements on Form S-8 (File Nos. 333-90750, 333-117646, 333-141680 and 333-169241), to be a part thereof from the date on which this report is submitted, to the extent not superceded by documents or reports subsequently filed or furnished. CONTENTS Part I: 2012 annual shareholders meeting On July 2, 2012, RiT Technologies Ltd. (the “Company”) announced that its 2012 Annual General Meeting of Shareholders will be held on Tuesday, July 24, 2012 at 10:00 a.m. (Israel time), at the offices of the Company, 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel. A copy of the press release is attached hereto as Exhibit 99.1, and incorporated by reference herein (the “AGM PR”). As contemplated in the AGM PR, the Company expects to mail the Notice and Proxy Statement of its 2012 Annual General Meeting and the related proxy card to its shareholders in the coming days. A copy of the proxy statement and the related proxy card are attached hereto as Exhibit 99.2 and Exhibit 99.3, respectively, and incorporated by reference herein. For the avoidance of doubt, the requisite majority for approval of the proposals in the 2012 Annual General Meeting are as set forth in the Proxy Statement. Part II: Additional Press release This part II consists of the following document: Press release dated July 2, 2012: RiT Technologies Strengthens Its Capital Structure Through Debt-to-Equity Conversion Transaction A copy of the press release is attached hereto as Exhibit 99.4, and incorporated by reference herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RiT TECHNOLOGIES LTD. Date: July 3, 2012 By: /s/ Eli Gendler Eli Gendler, CFO EXHIBIT INDEX Exhibit Number Description of Exhibit Press release dated July 2, 2012: RiT Technologies Announces 2012 Annual General Meeting Notice and Proxy Statement for 2012 Annual General Meeting Form of Proxy Card for 2012 Annual General Meeting Press release dated July 2, 2012: RiT Technologies Strengthens Its Capital Structure Through Debt-to-Equity Conversion Transaction
